On Rehearing.
Breaux, J.
Defendant and appellee avers that this court erred in allowing damages to plaintiff in the sum of five hundred dollars.
The judgment rendered was annulled, and a rehearing granted in order that the court might correct the decree and render a decree in accordance with the views expressed in the opinion; it is so manifest that the amount heretofore allowed is not the amount intended by the organ of the court and by the court; that it only remains for us to make a change by reducing the amount from five hundred to one hundred dollars to make it conform with our views, that nominal damages only should be allowed.
We have reconsidered the issues presented in this case after a second hearing, and we, a second time, arrived at the conclusion that defendant’s' charges against the plaintiff in a moment of anger, because of plaintiff’s failure to settle with him as he should have settled, are not, as far as the testimony shows, warranted by the facts.
*333The district judge, after having reviewed the facts, said in his opinion: “In fact, after reading over this evidence carefully, I conclude that Simons’ conduct, in regard to some of these transactions, is not above suspicion; there is not a preponderance of evidence that would justify me in saying that Simons is proven to be a thief and ought .to be in the penitentiary. Defendant has failed to prove, by a preponderance of evidence, the facts relied on as a justification, and it follows that plaintiff is entitled to damages. How much? No special or actual damage is proven. I believe defendant uttered these words in a moment of exasperation and under circumstances calculated to exasperate him — as stated once before he deservedly stands high and I do not believe he would deliberately wrong any man. I am satisfied that nominal damages would be sufficient to meet the demands of justice in this case;” citing a number of authorities in support of this view.
We agree with the learned judge of the District Court. In our judgment, defendant was unnecessarily hasty in his .denunciation (of. one who had been his debtor for many years) even on the assumption that he was sorely disappointed because of some dilatoriness as a debtor or intentional default in his promise to pay. There are, however, mitigating circumstances which were weighed by us heretofore, and to which it is our attention to give effect.
For reasons assigned it is ordered, adjudged and decreed, that the decree heretofore rendered is annulled, avoided. The law and the evidence being with plaintiff, it is ordered, adjudged and decreed, that the judgment of the District Court is affirmed at appellant’s costs.